In a proceeding in the Domestic Relations Court of the City of New York, Children’s Court Division, County of Kings, the appeal is from an order of that court adjudging appellant to be delinquent. Appeal dismissed, without costs. The court, in addition to adjudging appellant a delinquent, at the same time remanded him for psychiatric examination, adjourning the proceeding to a later date. Accordingly, the order is not final and, therefore, not appealable. (N. Y. City Dom. Rel. Ct. Act, § 58; Giuliano v. Giuliano, 278 App. Div. 850.) Nolan, P. J., Carswell, Johnston, Wenzel and MacCrate, JJ., concur.